      Case 2:16-cv-02525-MMD-NJK Document 357 Filed 01/28/20 Page 1 of 3



 1   W. West Allen
     Nevada Bar No. 5566
 2   HOWARD & HOWARD ATTORNEYS PLLC
     3800 Howard Hughes Parkway, Suite 1000
 3   Las Vegas, NV 89169
     Telephone: (702) 257-1483
 4   Email: wwa@h2law.com

 5   Attorneys for Defendants Hikma
     Pharmaceuticals USA Inc. and Hikma
 6   Pharmaceuticals International Limited

 7   Michael D. Rounds
     Nevada Bar No. 4734
 8   Ryan J. Cudnik
     Nevada Bar No. 12948)
 9   BROWNSTEIN HYATT FARBER SCHRECK, LLP
     5371 Kietzke Lane
10   Reno, NV 89511
     Telephone: (775) 324-4100
11   Email: mrounds@bhfs.com
            rcudnik@bhfs.com
12
     Attorneys for Defendants Dr. Reddy’s Laboratories,
13   Inc. and Dr. Reddy’s Laboratories, Ltd.

14

15                               UNITED STATES DISTRICT COURT

16                                      DISTRICT OF NEVADA

17   AMARIN PHARMA, INC. and AMARIN                  Case No. 2:16-cv-02525- MMD-NJK
     PHARMACEUTICALS IRELAND LIMITED,
18                                                   (Consolidated with 2:16-cv-02562-MMD-
                          Plaintiffs,                NJK)
19
            vs.
20                                                   DEFENDANTS’ SUPPLEMENT TO
     HIKMA PHARMACEUTICALS USA, INC.                 FILED EXHIBIT LIST
21   and HIKMA PHARMACEUTICALS
     INTERNATIONAL LIMITED,
22
                          Defendants.
23

24

25

26

27

28
      Case 2:16-cv-02525-MMD-NJK Document 357 Filed 01/28/20 Page 2 of 3



 1          Attached hereto as Exhibit A is Defendants’ Supplement to Filed Exhibit List.

 2
     DATED: January 28, 2020                         Respectfully submitted,
 3

 4    /s/ Claire A. Fundakowski                       /s/ Michael D. Rounds
     W. West Allen (Nev. Bar No. 5566)               Michael D. Rounds (Nev. Bar No. 4734)
 5   HOWARD & HOWARD ATTORNEYS PLLC                  Ryan J. Cudnik (Nev. Bar No. 12948)
     3800 Howard Hughes Parkway, Suite 1000          BROWNSTEIN HYATT FARBER
 6                                                   SCHRECK, LLP
     Las Vegas, NV 89169                             5371 Kietzke Lane
 7   Tel: (702) 257-1483                             Reno, NV 89511
      Email: wwa@h2law.com                           Tel.: (775) 324-4100 / Fax: (775) 333-8171
 8                                                   Email: mrounds@bhfs.com,
     George C. Lombardi (admitted pro hac vice)              rcudnik@bhfs.com
 9   WINSTON & STRAWN LLP
     35 W. Wacker Drive                              Constance S. Huttner (admitted pro hac vice)
10   Chicago, IL 60601                               Frank D. Rodriguez (admitted pro hac vice)
     Tel: (312) 558-5969                             James Barabas (admitted pro hac vice)
11   Email: glombard@winston.com                     Caroline Sun (admitted pro hac vice)
                                                     Beth Finkelstein (admitted pro hac vice)
12   Charles B. Klein (admitted pro hac vice)        WINDELS MARX LANE & MITTENDORF,
     Claire A. Fundakowski (admitted pro hac         LLP
13   vice)                                           1 Giralda Farms, Suite 100
     WINSTON & STRAWN LLP                            Madison, NJ 07940
14   1700 K Street N.W.                              Tel: (973) 966-3200 / Fax: (973) 966-3250
     Washington, D.C. 20006                          Email: chuttner@windelsmarx.com,
15   Tel: (202) 282-5000                                     frodriguez@windelsmarx.com
     Email: cklein@winston.com,                              jbarabas@windelsmarx.com,
16          cfundakowski@winston.com                         csun@windelsmarx.com,
                                                             bfinkelstein@windelsmarx.com
17   Eimeric Reig-Plessis (admitted pro hac vice)
     WINSTON & STRAWN LLP                            Attorneys for Defendants Dr. Reddy’s
18   101 California Street                           Laboratories, Inc. and Dr. Reddy’s Laboratories,
     San Francisco, CA 94111                         Ltd.
19   Tel: (415) 591-6808
     Email: ereigplessis@winston.com
20
     Attorneys for Defendants Hikma
21   Pharmaceuticals USA Inc. and Hikma
     Pharmaceuticals International Limited
22

23

24

25

26

27

28


                                                2
      Case 2:16-cv-02525-MMD-NJK Document 357 Filed 01/28/20 Page 3 of 3



 1                               CERTIFICATE OF SERVICE

 2         Pursuant to FRCP 5(b) and Section IV of the District of Nevada Electronic Filing

 3   Procedures, I hereby certify that I am an employee of BROWNSTEIN HYATT FARBER

 4   SCHRECK, LLP, and on this 28th day of January, 2020, I served the document entitled,

 5   DEFENDANTS’ SUPPLEMENT TO FILED EXHIBIT LIST, on counsel of record through the

 6   CM/ECF system.

 7
                                           /s/ Jeff Tillison
 8                                        Employee of Brownstein Hyatt Farber
                                          Schreck, LLP
 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                          3
